Citation Nr: 1731512	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for milaria (claimed as massive swelling of the body), to include as due to herbicide exposure, or as secondary to service-connected disabilities.

2.  Entitlement to service connection for chemical and allergy sensitivities, to include as due to herbicide exposure, or as secondary to service-connected disabilities. 


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1968 to March 1970, to include combat service in the Republic of Vietnam.  He incurred gunshot wounds in service and was thereafter the recipient of two Purple Heart Medals, a Combat Action Ribbon, and a Navy Commendation Medal with a "V" device for Valor. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This case was previously before the Board in March 2016.  In relevant part, the Board reopened the issue of entitlement to service connection for miliaria and chemical and allergy sensitivities and remanded those issues for further development.  The appeals have now been returned to the Board for further development.

The issue of entitlement to service connection for chemical and allergy sensitivities, to include as due to herbicide exposure or as secondary to service-connected disabilities is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have milaria or a swelling disorder. 


CONCLUSION OF LAW

Milaria, or a swelling disorder, was not incurred in or aggravated by the Veteran's active service or service-connected disabilities, and the incurrence of milaria during active service may not be presumed.  38 U.S.C. §§ 1101, 1110, 1112 (2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has milaria, manifested by abnormal swelling, as a result of his active service.  Specifically, the Veteran asserts that while serving in RVN in February 1969, he was accidently sprayed by massive amounts of herbicide from a helicopter which resulted in massive swelling of his body and a rash. 

Service treatment records (STRs) show that the Veteran was in fact transported from the field in February 1969 with a 3 day history of pruritic rash on his face and back and mild swelling of his eyelids.  The examiner also noted that the Veteran's skin was sweaty and dirty and noted his impression as "possible milaria."  The Veteran's STRs also indicated treatment in June 1968, prior to the accidental spraying, for a rash on his wrists.  The examiner in that instance noted the presence of poison oak, and the Veteran was admitted to the hospital for treatment.  The Veteran was noted to have contact dermatitis as a result, with a severe reaction to the poison oak.  He was placed on no duty status for 24 hours with prescription ointment.  At the Veteran's separation examination in January 1970, acne vulgaris and facial scarring were noted, but the examination was negative for milaria.  Aside from those instances, the Veteran's STRs were silent as to swelling or heat rash symptoms as consistent with milaria.

A review of the post-service medical evidence shows that the Veteran received treatment for various skin issues centered mostly around chloracne and acne vulgaris, for which he is separately service-connected.  In a September 2008 letter from the Veteran's private physician, the doctor indicated that it was possible that the Veteran's lung and skin problems were caused by herbicide exposure, as well as the possibility of them being caused by allergies. 

A VA examination from May 2011 showed a skin examination revealing superficial chloracne located at the Veteran's forehead, nose, and chin and covering 30 percent of the Veteran's face and neck.  The treatment provider noted that the skin lesions examined were not associated with a systemic disease and that they did not manifest in connection with a nervous disorder.  In an isolated incident in April 2015, VA treatment records show the Veteran complaining of heart palpitations and sweat as a reaction to medication.  The Veteran's post-service medical records also did not show a diagnosis for miliaria or even symptoms that could be associated with such a diagnosis. 

At a November 2014 VA examination, the only skin disability diagnosis listed was chloracne.  

At a July 2016 VA examination, the examiner noted that the Veteran stated his milaria primarily affected his wrists.  The examiner referred to the Veteran's STRs and assessed the diagnosis to be contact dermatitis and not milaria.  The examiner rationalized that only superficial regions of the skin were affected, and there was no inflammation of the epidermis or the outer dermis, as would be present in milaria.  The examiner stated that the Veteran's assertions that his two instances of contact dermatitis were the same as being diagnosed with milaria were not medically grounded.  The examiner went on to state that an occurrence of contact dermatitis did not constitute a lifelong disability, and that chronicity of care had not been established during service or after separation from service.  The examiner stated that an isolated incident of sweating due to a side effect from medication also did not constitute a diagnosis for milaria.  The examiner further attested that the Veteran had no recent referral to a dermatologist, and denied obtaining help for his symptoms.  

In an October 2016 addendum opinion, the examiner opined once more that the Veteran did not show any symptoms of milaria.  The examiner went on to explain that miliaria was a disorder of the eccrine sweat glands, occurred mostly in hot and humid conditions, and was thought to be caused by blockage of the sweat ducts.  The examiner noted that it was most common in children and infants and exhibited by small and itchy rashes.  The examiner noted that, once again, the Veteran denied taking any topical analgesic cream or oral medication for his symptoms and that his milaria affected his wrists.  The examiner continued on to say that the Veteran did not show any signs or symptoms of milaria and that the physical examination showed only surgical scars of the left wrist, which had healed.  The Veteran's wrists specifically were negative for pus, drainage, rashes, and tenderness; and were of normal color, moisture and temperature.  The examiner opined that the Veteran's subjective complaints did not correlate with his physical examination, and that the examination showed an absence of any significant disability residuals of a claimed history of milaria.  Further, the examiner noted that there were no significant disabling findings to render a current diagnosis.  As such, the examiner opined that the Veteran's reported milaria was less likely than not incurred in or caused by his military service.  Additionally, the examiner went on to opine that as the Veteran did not have miliaria, it was less likely than not due to herbicide exposure or secondary to other service-connected disabilities. 

The Board finds the July 2016 and October 2016 VA examination and opinion reports to be adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions made.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there is no medical evidence of record to the contrary.  Therefore, the July 2016 and October 2016 VA examination and opinions are the most probative evidence of record.

The Board acknowledges that the Veteran's spouse has submitted a statement on his behalf.  However, while she discussed many of the Veteran's ailments in her statement, she did not address heat rash or sweat rash, or other symptoms consistent with a diagnosis of miliaria.  Further, the Board acknowledges that the Veteran has submitted articles relating the development of miliaria to exposure to the dioxins in herbicides, to specifically include Agent Orange.  However, as noted above, the Veteran does not have miliaria.  Regardless, miliaria is not a disability that is presumed to be related to exposure to herbicides.  Additionally, most of the symptoms which the Veteran has related to miliaria are actually skin issues due to chloracne and acne vulgaris, for which the Veteran is separately service-connected. 

While the Veteran is competent to report symptoms of sweating and rash, he is not competent to diagnose milaria or provide an opinion linking his symptoms to service, to include service in RVN, as that requires medical testing and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2001); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or medical opinion with regards to milaria.  

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing that the Veteran has milaria or a swelling disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for milaria or a swelling disability is not warranted.  38 U.S.C. § 5107 (b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for milaria, claimed as a swelling disorder, is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Board notes that in its March 2016 remand, the Board requested that the Veteran be provided a VA examination to determine the nature and etiology of any current chemical/allergy disorders.  The examiner was specifically requested to provide an opinion as to whether the Veteran had any disabilities characterized by chemical and allergic sensitivities.  The examiner was also asked to consider service connection on both a presumptive basis and as secondary to other service-connected disabilities.  

A review of the record shows that the Veteran was provided the directed examination in July 2016.  However, the Veteran was sent to an ear, nose, and throat (ENT) physician who assessed sinusitis, rhinitis, and other disabilities of the nose, throat, larynx, and pharynx.  The examiner diagnosed allergic rhinitis and conducted the entire examination focusing only on allergic rhinitis.  The Veteran was also sent for a skin disease examination.  However, that examiner, while touching briefly on an allergic reaction related to contact dermatitis after an allergic reaction due to poison oak exposure, did not address chemical allergies or provide any examination or opinion as to whether the Veteran was more susceptible to chemical sensitivity or if he had allergies. 

Therefore, the Board finds that the development conducted does not comply with the directives of the March 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran should be scheduled for a VA examination to determine the nature and etiology of all current allergies and susceptibility to chemical reactions, to include as due to herbicide exposure or as secondary to service-connected disabilities.  

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination with an allergist with sufficient expertise, to determine the nature and etiology of any current allergies, to include chemical sensitivity, allergies, and susceptibility to allergies, to include as due to herbicide exposure and as secondary to service-connected disabilities.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based upon the examination results and the review of the record, the examiner should opine as to whether any current allergies, to include chemical sensitivities, are at least as likely as not (50 percent probability or greater) etiologically related to active service, to specifically include herbicide exposure sustained therein.  

The examiner should also opine as to whether any current allergies, to include chemical sensitivities, are at least as likely as not (50 percent probability or greater) were caused or chronically worsened by a service-connected disability.

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and opinions provided comport with this remand and undertake any additional development determined to be warranted.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


